Exhibit 10.26.1

First Amendment to Lease Agreement

Lease Renewal

This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of July 1, 2007 (the “Effective Date”), by and between
SUNNYVALE BUSINESS PARK I, LLC, a Delaware limited liability company, and
SUNNYVALE BUSINESS PARK SUB, LLC, a Delaware limited liability company
(collectively, “Landlord”), and SYNPLICITY, INC., a California corporation
(“Tenant”), with reference to the following facts:

Recitals

A. Sunnyvale Business Park, a California limited partnership (the “Original
Landlord”), and Tenant have entered into that certain Lease Agreement dated as
of July 9, 2002 (the “Lease”), for the leasing of certain premises consisting of
approximately 66,212 rentable square feet located at 600 West California Avenue,
Sunnyvale, California (the “Premises”) as such Premises are more fully described
in the Lease.

B. In June 2005, Original Landlord transferred its right, title and interest to
Sunnyvale Park II, LLC, Sunnyvale Park III, LLC and Sunnyvale Park IV, LLC, as
tenants in common (collectively, “Interim Landlord”) and Interim Landlord
assumed the obligations of Original Landlord under the Lease to the extent such
obligations first arose on and after June 30, 2005. In December 2005, Interim
Landlord transferred all of their rights, title and interests in and to the
Lease to Landlord and Landlord assumed the obligations of Interim Landlord under
the Lease to the extent such obligations first arose and accrued on or after
December 12, 2005.

C. Landlord and Tenant now wish to amend the Lease to provide for, among other
things, the extension of the Term of the Lease, upon and subject to each of the
terms, conditions, and provisions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.

2. Term: The Term of the Lease, which is currently scheduled to expire on
August 31, 2007, is hereby extended from September 1, 2007 (the “Extension
Commencement Date”) to June 30, 2013 (the “Revised Expiration Date”), unless
sooner terminated in accordance with the terms of the Lease. The 70-month period
from and after the Extension Commencement Date through the Revised Expiration
Date shall hereinafter be referred to as the “Extended Term”.

3. Condition of Premises: Tenant acknowledges and agrees that its possession of
the Premises after July 1, 2007 is a continuation of Tenant’s possession of the
Premises under the Lease. Tenant is familiar with the condition of the Premises,
and agrees to accept the Premises in their existing condition and state of
repair, “AS IS”, without any obligation of Landlord to remodel, improve or alter
the Premises, to perform any other construction or work of improvement upon the
Premises, or to provide Tenant with any construction or refurbishing allowance
except as provided in Exhibit A attached to this Amendment. Notwithstanding the
foregoing, Landlord shall remain obligated to maintain, repair and replace
portions of the Premises, to the extent provided in the Lease. The Tenant
Improvements (defined in Exhibit A) shall be installed in accordance with the
terms, conditions, criteria and provisions set forth in Exhibit A attached to
this Amendment, and not pursuant to Exhibit B attached to the Lease. Any Tenant
Improvements to be constructed hereunder shall be in compliance with the
requirements of the Americans with Disabilities Act, a federal law codified at
42 U.S.C. 12101 et seq., including, but not limited to Title III thereof, all
regulations and guidelines related thereto and all requirements of Title 24 of
the State of California, and all costs incurred for purposes of compliance
therewith shall be a part of and included in the costs of the Tenant
Improvements. Tenant acknowledges that no representations or warranties of any
kind, express or implied, respecting the condition of the Premises, Building, or
Park or have been made by Landlord or any agent of Landlord to Tenant, except as
expressly set forth herein.

4. Base Rent: The Basic Lease Information and Section 3 of the Lease are hereby
modified to provide that, as of the Effective Date, the monthly Base Rent
payable by Tenant to Landlord, in accordance with the provisions of Section 3 of
the Lease shall be as follows:

 

Period

  

Monthly Base Rent

7/1/07-6/30/08

   $102,628.60

7/1/08-6/30/09

   $105,939.20

7/1/09-6/30/10

   $109,249.80

7/1/10-6/30/11

   $112,560.40

7/1/11-6/30/12

   $115,871.00

7/1/12-6/30/13

   $119,181.60

5. Option to Extend: As of the Effective Date, the Lease shall be amended by
inserting and incorporating therein Addendum 1 attached hereto.

 

1



--------------------------------------------------------------------------------

6. Expansion Space: As of the Effective Date, the Lease shall be amended by
inserting and incorporating therein Addendum 2 attached hereto.

7. Security Deposit: As of the Effective Date, Section 4 of the Lease is hereby
amended by adding the following at the end of such Section:

“Tenant hereby waives (i) California Civil Code Section 1950.7 (or any successor
law) and any and all other laws, rules and regulations applicable to security
deposits in the commercial context (“Security Deposit Laws”), and (ii) any and
all rights, duties and obligations either party may now or, in the future, will
have relating to or arising from the Security Deposit Laws. Notwithstanding
anything to the contrary contained herein, the Security Deposit may be retained
and applied by Landlord (a) to offset Rent which is unpaid beyond applicable
notice and cure periods either before or after termination of this Lease, and
(b) against other damages suffered by Landlord as a result of a default of any
term, covenant or condition of this Lease by Tenant beyond applicable notice and
cure periods before or after termination of this Lease.”

8. Operating Expenses: As of the Effective Date, Section 6.1.11 of the Lease is
hereby amended by adding the following at the end of such Section:

“; and (h) costs incurred by Landlord to separately meter and divide utilities
between the Premises and other tenants’ premises within the Building.”

9. Wi-Fi Network: As of the Effective Date, Article 10 of the Lease is hereby
amended by adding the following subsection:

“10.1.1 Wi-Fi Network. Without limiting the generality of the foregoing, in the
event Tenant desires to install wireless intranet, Internet and communications
network (“Wi-Fi Network“) in the Premises for the use by Tenant and its
employees, then the same shall be subject to the provisions of this
Section 10.1.1 (in addition to the other provisions of this Article 10). In the
event Landlord consents to Tenant’s installation of such Wi-Fi Network, Tenant
shall, in accordance with Section 10.2 below, remove the Wi-Fi Network from the
Premises prior to the termination of the Lease. Tenant shall use the Wi-Fi
Network so as not to cause any interference to other tenants in the Building or
to other tenants at the Park or with any other tenant’s communication equipment,
and not to damage the Building or Park or interfere with the normal operation of
the Building or Park and Tenant hereby agrees to indemnify, defend and hold
Landlord harmless from and against any and all claims, costs, damages, expenses
and liabilities (including attorneys’ fees) arising out of Tenant’s failure to
comply with the provisions of this Section 10.1.1, except to the extent same is
caused by the gross negligence or willful misconduct of Landlord and which is
not covered by the insurance carried by Tenant under this Lease (or which would
not be covered by the insurance required to be carried by Tenant under this
Lease). Should any interference occur, Tenant shall take all necessary steps as
soon as reasonably possible and no later than three (3) business days following
such occurrence to correct such interference. If such interference continues
after such three (3) business day period, Tenant shall immediately cease
operating such Wi-Fi Network until such interference is corrected or remedied to
Landlord’s satisfaction. Tenant acknowledges that Landlord has granted and/or
may grant telecommunication rights to other tenants and occupants of the
Building and to telecommunication service providers and in no event shall
Landlord be liable to Tenant for any interference of the same with such Wi-Fi
Network. Landlord makes no representation that the Wi-Fi Network will be able to
receive or transmit communication signals without interference or disturbance.
Tenant shall (i) be solely responsible for any damage caused as a result of the
Wi-Fi Network, (ii) promptly pay any tax, license or permit fees charged
pursuant to any laws or regulations in connection with the installation,
maintenance or use of the Wi-Fi Network and comply with all precautions and
safeguards recommended by all governmental authorities, and (iii) pay for all
necessary repairs, replacements to or maintenance of the Wi-Fi Network, and
(iv) be responsible for any modifications, additions or repairs to the Building
systems or infrastructure which are required by reason of the installation or
operation of Tenant’s Wi-Fi Network. Should Landlord be required to retain
professionals to research any interference issues that may arise and to confirm
Tenant’s compliance with the terms of this Section 10.1.1, Landlord shall retain
such professionals at commercially reasonable rates, and Tenant shall reimburse
Landlord within twenty (20) days following submission to Tenant of an invoice
from Landlord, which costs shall not exceed $1,000 per year (except in the event
of a default by Tenant hereunder). This reimbursement obligation is independent
of any rights or remedies Landlord may have in the event of a breach of default
by Tenant under this Lease.”

10. Surrender of Premises: As of the Effective Date, Section 10.2 of the Lease
is hereby amended by adding the following at the end of such Section:

“Notwithstanding anything to the contrary contained herein, Landlord shall,
after the expiration or earlier termination of the Lease, remove all the
electronic, fiber, phone and data cabling and related equipment that has been
installed in or around the Premises (collectively, the “Cabling”). Landlord and
Tenant hereby acknowledge and agree that parties shall share equally in the cost
of removing all such Cabling. Tenant hereby authorizes Landlord to deduct
Tenant’s portion of such Cabling removal costs from the Security Deposit
following the expiration or earlier termination of the Lease. As of the date
hereof, Landlord estimates that the total cost to remove the Cabling is
approximately Ten Thousand Dollars ($10,000).”

 

2



--------------------------------------------------------------------------------

11. Right of Entry: As of the Effective Date, the second full sentence of
Section 18 of the Lease is hereby amended by adding the following at the end of
such sentence:

“; provided, however, Landlord shall not provide any of Landlord’s contractors
with keys to the Premises, except in the event of an emergency, and all of
Landlord’s contractors must sign at Tenant’s front desk before accessing the
Premises.”

12. Furniture: As of the Effective Date, Section 41 of the Lease is hereby
deleted in its entirety and, inserted in lieu thereof is the following:

“Landlord and Tenant acknowledge and agree that during the Term of this Lease,
Landlord shall lease to Tenant, at no additional cost or expense, certain
furniture systems listed in Exhibit J attached hereto and made a part hereof
(“Furniture”). Such leasing of the Furniture to Tenant is on an “AS-IS, WITH ALL
FAULTS” basis and subject to all of the terms of this Lease (including, without
limitation, Article 10, of this Lease), without recourse, representation or
warranty of any kind or nature, express or implied, including without
limitation, habitability, merchantability or fitness for a particular purpose.
At any time prior to the expiration or earlier termination of this Lease, Tenant
shall have the right to purchase all (but not less than all) of the Furniture
for One Dollar ($1). In the event that Tenant elects to purchase the Furniture,
(a) Tenant shall notify Landlord and the parties shall execute a commercially
reasonable bill of sale to effectuate such purchase (b) the Furniture shall be
sold to Tenant on an “AS-IS, WITH ALL FAULTS” basis and without recourse,
representation or warranty of any kind or nature, express or implied, including
without limitation, habitability, merchantability or fitness for a particular
purpose, and (c) the Furniture shall promptly be removed from the Premises by
Tenant upon the expiration or earlier termination of the Lease in accordance
with the terms of Article 10 of the Lease. In the event that Tenant does not
elect to purchase the Furniture, then, upon the expiration or earlier
termination of the Lease, the Furniture shall be returned and surrendered to
Landlord in the same condition received, reasonable wear and tear and damage by
Landlord or by casualty, excepted. Landlord shall have no obligation to repair,
maintain or insure any of the Furniture. Tenant shall not have the right or
ability to (i) remove or materially modify the Furniture (unless the Furniture
has already been purchased from Landlord pursuant to the terms hereof) or
(ii) assign or sublet any of the Furniture except in conjunction with this Lease
and the Premises (unless the Furniture has already been purchased from Landlord
pursuant to the terms hereof). Tenant shall pay any taxes and assessments
attributable to the Furniture.”

13. OFAC Compliance: As of the Effective Date, the following provision shall be
added to the Lease as Article 42 and made a part thereof:

“42. OFAC Compliance

(a) Tenant represents and warrants that (i) Tenant and each person or entity
owning an interest in Tenant is (1) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (2) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States,
(ii) none of the funds or other assets of Tenant constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (iii) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (iv) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law, and (v) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.

(b) Tenant covenants and agrees (i) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (ii) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (iii) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (iv) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.

 

3



--------------------------------------------------------------------------------

(c) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Lease Term shall be a material default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material default of the Lease.”

14. HVAC Warranty: Landlord and Tenant acknowledge and agree that, pursuant to
that certain report prepared by Paragon Mechanical, Inc., dated January 18, 2007
(the “HVAC Report”), certain repair work to the HVAC equipment serving the
Premises is necessary. Landlord agrees to complete at its sole cost and expense
and without charging any of such repair costs to Tenant as an element of
Operating Costs (or in any other manner), all of the work identified in the HVAC
Report and any HVAC repair work that is related thereto. Landlord hereby
represents and warrants to Tenant that, commencing on July 1, 2007 and
continuing until October 31, 2007 (the “Review Period”), the HVAC equipment
serving the Premises will be in good working order and condition. In the event
that Tenant notifies Landlord during the Review Period, in writing, that the
HVAC equipment serving the Premises is not in good working condition, Landlord
shall use commercially reasonable efforts to cause such HVAC equipment to be
promptly repaired, at Landlord’s sole cost and expense, unless any deficiencies
to such systems are caused by the acts or omissions of Tenant or any of Tenant’s
Representatives. If Tenant fails to timely deliver written notice to Landlord
within the Review Period that the HVAC equipment is not in good working
condition, Landlord shall have no obligation to perform any repair or
replacement work to such HVAC equipment thereafter, except as otherwise
expressly provided in the Lease.

15. Brokers: Tenant represents and warrants that it has had no dealings with any
real estate broker, agent or finder in connection with this Amendment except for
Donette Clarens and Christine Sahadi-Slonek of Cornish & Carey Commercial to
whom Landlord shall pay a brokerage commission equal to four percent (4%) of the
total rental for the Extended Term. If Tenant has dealt with any other person,
real estate broker or agent with respect to this Amendment, Tenant shall be
solely responsible for the payment of any fee due to said person or firm, and
Tenant shall indemnify, defend and hold Landlord free and harmless against any
liability, claim, judgment, damages with respect thereto, including attorneys’
fees and costs.

16. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

17. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meaning set forth in the Lease.

18. Authority: Landlord and Tenant represent and warrant that (1) with respect
to each person executing this Amendment on the respective parties’ behalf, such
person is duly and validly authorized to do so on behalf of the entity it
purports to so bind, and (2) if such party is a partnership, limited liability
company, corporation or trustee, that such partnership, corporation or trustee
has full right and authority to enter into this Lease and perform all of its
obligations hereunder. Tenant hereby warrants that this Amendment is valid and
binding upon Tenant and enforceable against Tenant in accordance with its terms.

19. Incorporation. The terms and provisions of the Lease are hereby incorporated
in this Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

Landlord:

SUNNYVALE BUSINESS PARK I, LLC,

a Delaware limited liability company

 

By:   PRINCIPAL REAL ESTATE INVESTORS, LLC,         a Delaware limited liability
company,         its authorized signatory         By:   /s/ John H. Root    
Dated:       Name:   John H. Root         Its:   Investment Director Asset
Management      

SUNNYVALE BUSINESS PARK SUB, LLC,

a Delaware limited liability company

 

By:   PRINCIPAL REAL ESTATE INVESTORS, LLC,         a Delaware limited liability
company,         its authorized signatory         By:   /s/ John H. Root    
Dated:       Name:   John H. Root         Its:   Investment Director Asset
Management      

///signatures continue on next page///

 

4



--------------------------------------------------------------------------------

///continued from previous page///

Tenant:

SYNPLICITY, INC.,

a California corporation

 

    By:   /s/ Gary Meyers     Dated:     Name:   Gary Meyers       Its:  
President and CEO       By:   /s/ John Hanlon     Dated:     Name:   John Hanlon
      Its:   Sr. VP and CFO      

 

 

5



--------------------------------------------------------------------------------

Exhibit A to First Amendment to Lease Agreement

Tenant Improvements

This exhibit, entitled “Tenant Improvements”, is and shall constitute Exhibit A
to that certain First Amendment to Lease Agreement dated July 1, 2007 (the
“Amendment”), by and between SUNNYVALE BUSINESS PARK I, LLC, a Delaware limited
liability company, and SUNNYVALE BUSINESS PARK SUB, LLC, a Delaware limited
liability company ( collectively, “Landlord”), and SYNPLICITY, INC., a
California corporation (“Tenant”), for the leasing of certain premises located
at 600 West California Avenue, Sunnyvale, California (the “Premises”). The
terms, conditions and provisions of this Exhibit A are hereby incorporated into
and are made a part of the Lease. Any capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms as set
forth in the Lease and the Amendment:

1. Tenant To Construct Tenant Improvements. Subject to the provisions below,
Tenant shall be solely responsible for the planning, construction and completion
of the interior tenant improvements (“Tenant Improvements”) to the Premises in
accordance with the terms and conditions of this Exhibit A. The Tenant
Improvements shall not include any of Tenant’s personal property, telephone
and/or data equipment, trade fixtures, furnishings, equipment or similar items.

2. Tenant Improvement Plans.

A. Preliminary Plans and Specifications. Prior to the construction of the Tenant
Improvements, Tenant shall retain a licensed and insured architect (“Architect”)
to prepare preliminary working architectural and engineering plans and
specifications (“Preliminary Plans and Specifications”) for the Tenant
Improvements. Tenant shall deliver the Preliminary Plans and Specifications to
Landlord. The Preliminary Plans and Specifications shall be in sufficient detail
to show locations, types and requirements for all heat loads, people loads,
floor loads, power and plumbing, regular and special HVAC needs, telephone
communications, telephone and electrical outlets, lighting, lighting fixtures
and related power, and electrical and telephone switches. Landlord shall
reasonably approve or disapprove the Preliminary Plans and Specifications within
five (5) days after Landlord receives the Preliminary Plans and Specifications
and, if disapproved, Landlord shall return the Preliminary Plans and
Specifications to Tenant, who shall make all necessary revisions within ten
(10) days after Tenant’s receipt thereof. This procedure shall be repeated until
Landlord approves the Preliminary Plans and Specifications. The approved
Preliminary Plans and Specifications, as modified, shall be deemed the “Final
Preliminary Plans and Specifications”.

B. Final Plans and Specifications. After the Final Preliminary Plans and
Specifications are approved by Landlord and are deemed to be the Final
Preliminary Plans and Specifications, Tenant shall cause the Architect to
prepare in twenty (20) days following Landlord’s approval of the Final
Preliminary Plans and Specifications the final working architectural and
engineering plans, specifications and drawings, (“Final Plans and
Specifications”) for the Tenant Improvements. Tenant shall then deliver the
Final Plans and Specifications to Landlord. Landlord shall reasonably approve or
disapprove the Final Plans and Specifications within five (5) days after
Landlord receives the Final Plans and Specifications and, if disapproved,
Landlord shall return the Final Plans and Specifications to Tenant who shall
make all necessary revisions within ten (10) days after Tenant’s receipt
thereof. This procedure shall be repeated until Landlord approves, in writing,
the Final Plans and Specifications. Landlord shall not reasonably disapprove any
portion of the Final Preliminary Plans and Specifications to the extent in
conformance with the Preliminary Plans and Specifications previously approved by
Landlord. The approved Final Plans and Specifications, as modified, shall be
deemed the “Construction Documents”. Landlord agrees that the Tenant
Improvements may include the items listed in the attached Exhibit A-2; provided,
however, such Tenant Improvements, and the construction and installation
thereof, shall be subject to all of the terms and conditions of the Amendment.

C. Miscellaneous. All deliveries of the Preliminary Plans and Specifications,
the Final Preliminary Plans and Specifications, the Final Plans and
Specifications, and the Construction Documents shall be delivered by messenger
service, by personal hand delivery or by overnight parcel service. While
Landlord has the right to approve the Preliminary Plans and Specifications, the
Final Preliminary Plans and Specifications, the Final Plans and Specifications,
and the Construction Documents, Landlord’s interest in doing so is to protect
the Premises, the Building and Landlord’s interest. Accordingly, Tenant shall
not rely upon Landlord’s approvals, and Landlord shall not be the guarantor of,
nor responsible for, the adequacy and correctness or accuracy of the Preliminary
Plans and Specifications, the Final Preliminary Plans and Specifications, the
Final Plans and Specifications, and the Construction Documents, or the
compliance thereof with applicable laws, and Landlord shall incur no liability
of any kind by reason of granting such approvals.

D. Building Standard Work. The Construction Documents shall provide that the
Tenant Improvements to be constructed in accordance therewith must be at least
equal, in quality, to Landlord’s building standard materials, quantities and
procedures then in use by Landlord.

E. Construction Agreements. Tenant hereby covenants and agrees that a provision
shall be included in each and every agreement made with the Architect and the
Contractor with respect to the Tenant Improvements specifying that Landlord
shall be a third party beneficiary thereof, including without limitation, a
third party beneficiary of all covenants, representations, indemnities and
warranties made by the Architect and/or Contractor.

3. Permits. Tenant at its sole cost and expense (subject to the provisions of
Paragraph 5 below) shall obtain all governmental approvals of the Construction
Documents to the full extent necessary for the issuance of a building permit for
the Tenant Improvements based upon such Construction Documents. Tenant at its
sole cost and expense shall also cause to be obtained all other necessary
approvals and permits from all governmental

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

agencies having jurisdiction or authority for the construction and installation
of the Tenant Improvements in accordance with the approved Construction
Documents. Tenant at its sole cost and expense (subject to the provisions of
Paragraph 5 below) shall undertake all steps necessary to insure that the
construction of the Tenant Improvements is accomplished in strict compliance
with all statutes, laws, ordinances, codes, rules, and regulations applicable to
the construction of the Tenant Improvements and the requirements and standards
of any insurance underwriting board, inspection bureau or insurance carrier
insuring the Premises and/or the Building.

4. Construction.

A. Tenant shall be solely responsible for the construction, installation and
completion of the Tenant Improvements in accordance with the Construction
Documents approved by Landlord and is solely responsible for the payment of all
amounts when payable in connection therewith without any cost or expense to
Landlord, except for Landlord’s obligation to contribute the Tenant Improvement
Allowance in accordance with the provisions of Paragraph 5 below. Tenant shall
diligently proceed with the construction, installation and completion of the
Tenant Improvements in accordance with the Construction Documents and the
completion schedule reasonably approved by Landlord. No material changes shall
be made to the Construction Documents and the completion schedule approved by
Landlord without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed. In the event that, following approval of the
Construction Documents by Landlord, Tenant desires to not construct any approved
Tenant Improvement, then, in accordance with the immediately preceding sentence,
Tenant shall revise the Construction Documents and again obtain approval thereof
from Landlord, such approval not to be unreasonably withheld or delayed.

B. Tenant at its sole cost and expense (subject to the provisions of Paragraph 5
below) shall employ a licensed, insured and bonded general contractor
(“Contractor”) to construct the Tenant Improvements in accordance with the
Construction Documents. The construction contracts between Tenant and the
Contractor and between the Contractor and subcontractors shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed. Proof that the Contractor is licensed in California, is
bonded as required under California law, and has the insurance specified in
Exhibit A-1, attached hereto and incorporated herein by this reference, shall be
provided to Landlord at the time that Tenant requests approval of the Contractor
from Landlord. Tenant shall comply with or cause the Contractor to comply with
all other terms and provisions of Exhibit A-1.

C. Prior to the commencement of the construction and installation of the Tenant
Improvements, Tenant shall provide the following to Landlord, all of which shall
be to Landlord’s reasonable satisfaction:

(i) An estimated budget and cost breakdown for the Tenant Improvements.

(ii) Estimated completion schedule for the Tenant Improvements.

(iii) Copies of all required approvals and permits from governmental agencies
having jurisdiction or authority for the construction and installation of the
Tenant Improvements; provided, however, if prior to commencement of the
construction and installation of Tenant Improvements Tenant has not received the
electrical, plumbing or mechanical permits, Tenant shall only be required to
provide Landlord with evidence that Tenant has made application therefor, and,
upon receipt by Tenant of such permits, Tenant shall promptly provide Landlord
with copies thereof.

(iv) Evidence of Tenant’s procurement of insurance required to be obtained
pursuant to the provisions of Paragraphs 4.B and 4.G.

D. Landlord shall at all reasonable times (but subject to the terms and
provisions of the Lease) have a right to inspect the Tenant Improvements
(provided Landlord does not materially interfere with the work being performed
by the Contractor or its subcontractors) and Tenant shall immediately cease work
upon written notice from Landlord if the Tenant Improvements are not in
compliance with the Construction Documents approved by Landlord. If Landlord
shall give notice of faulty construction or any other deviation from the
Construction Documents, Tenant shall cause the Contractor to make corrections
promptly. However, neither the privilege herein granted to Landlord to make such
inspections, nor the making of such inspections by Landlord, shall operate as a
waiver of any rights of Landlord to require good and workmanlike construction
and improvements constructed in accordance with the Construction Documents.

E. Subject to Landlord complying with its obligations in Paragraph 5 below,
Tenant shall pay and discharge promptly and fully all claims for labor done and
materials and services furnished in connection with the Tenant Improvements. The
Tenant Improvements shall not be commenced until five (5) business days after
Landlord has received notice from Tenant stating the date the construction of
the Tenant Improvements is to commence so that Landlord can post and record any
appropriate Notice of Non-responsibility.

F. Tenant acknowledges and agrees that the agreements and covenants of Tenant in
Sections 10 and 9 of the Lease shall be fully applicable to Tenant’s
construction of the Tenant Improvements; provided, however, Tenant shall not be
obligated to obtain a completion bond with respect to construction of the Tenant
Improvements.

G. Tenant shall maintain, and cause to be maintained, during the construction of
the Tenant Improvements, at its sole cost and expense, insurance of the types
and in the amounts specified in Exhibit A-1 and in Section 12 of the Lease,
together with builders’ risk insurance for the amount of the completed value of
the Tenant Improvements on an all-risk non-reporting form covering all
improvements under construction, including building materials, and other
insurance in amounts and against such risks as the Landlord shall reasonably
require in connection with the Tenant Improvements.

 

Exhibit A, Page 2



--------------------------------------------------------------------------------

H. No materials, equipment or fixtures shall be delivered to or installed upon
the Premises pursuant to any agreement by which another party has a security
interest or rights to remove or repossess such items, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld.

I. Landlord reserves the right to establish reasonable rules and regulations for
the use of the Building during the course of construction of the Tenant
Improvements, including, but not limited to, construction parking, storage of
materials, hours of work, use of elevators, and clean-up of construction related
debris.

J. Upon completion of the Tenant Improvements, Tenant shall deliver to Landlord
the following, all of which shall be to Landlord’s reasonable satisfaction:

(i) Any certificates required for occupancy, including a permanent and complete
Certificate of Occupancy issued by the City of Sunnyvale.

(ii) A Certificate of Completion signed by the Architect who prepared the
Construction Documents, reasonably approved by Landlord.

(iii) A cost breakdown itemizing all expenses for the Tenant Improvements,
together with invoices and receipts for the same or other evidence of payment.

(iv) Final and unconditional mechanic’s lien waivers for all the Tenant
Improvements.

(v) A Notice of Completion for execution by Landlord, which certificate once
executed by Landlord shall be recorded by Tenant in the official records of the
County of Santa Clara, and Tenant shall then deliver to Landlord a true and
correct copy of the recorded Notice of Completion.

(vi) A true and complete copy of all as-built plans and drawings for the Tenant
Improvements.

As used in this Exhibit A, “Substantial Completion” shall mean Landlord’s
receipt of all of the documents set forth in this Section 4.J.

5. Tenant Improvement Allowance.

A. Subject to Tenant’s compliance with the provisions of this Exhibit A,
Landlord shall provide to Tenant an allowance in the amount of Three Hundred
Thirty-One Thousand Sixty Dollars and 00/100 dollars and ($331,060.00) (the
“Tenant Improvement Allowance”) to construct and install only the Tenant
Improvements. The Tenant Improvement Allowance shall be used to design, prepare,
plan, obtain the approval of, construct and install the Tenant Improvements and
for no other purpose. Except as otherwise expressly provided herein, Landlord
shall have no obligation to contribute the Tenant Improvement Allowance to the
Tenant Improvement Costs (as defined below) unless and until the Construction
Documents have been approved by Landlord and Tenant has complied with all
requirements set forth in Paragraph 4.C. of this Exhibit A. In addition to the
foregoing, Landlord shall have no obligation to disburse all or any portion of
the Tenant Improvement Allowance to Tenant unless Tenant makes a progress
payment request pursuant to the terms and conditions of Section 5.B. below prior
to September 30, 2008. The costs to be paid out of the Tenant Improvement
Allowance shall include all reasonable costs and expenses associated with the
design, preparation, approval, planning, construction and installation of the
Tenant Improvements, including the items expressly set forth in Exhibit A-2,
(the “Tenant Improvement Costs”), including all of the following:

(i) All costs of the Preliminary Plans and Specifications, the Final Plans and
Specifications, and the Construction Documents, and engineering costs associated
with completion of the State of California energy utilization calculations under
Title 24 legislation:

(ii) All costs of obtaining building permits and other necessary authorizations
from local governmental authorities;

(iii) All costs of interior design and finish schedule plans and specifications
including as-built drawings, if applicable;

(iv) All direct and indirect costs of procuring, constructing and installing the
Tenant Improvements in the Premises, including, but not limited to, the
construction fee for overhead and profit and the cost of all on-site supervisory
and administrative staff, office, equipment and temporary services rendered by
the Contractor in connection with the construction of the Tenant Improvements;
provided, however, that the construction fee for overhead and profit, the cost
of all on-site supervisory and administrative staff, office, equipment and
temporary services shall not exceed amounts which are reasonable and customary
for such items in the local construction industry;

(v) All fees payable to the Architect and any engineer if they are required to
redesign any portion of the Tenant Improvements following Tenant’s and
Landlord’s approval of the Construction Documents;

(vi) Utility connection fees, if any;

(vii) Inspection fees and filing fees payable to local governmental authorities,
if any;

(viii) All costs of all permanently affixed equipment and non-trade fixtures
provided for in the Construction Documents, including the cost of installation;
and,

(ix) A construction management fee payable to Landlord in the amount of five
percent (5%) of the Tenant Improvement Allowance (the “CM Fee”).

 

Exhibit A, Page 3



--------------------------------------------------------------------------------

The Tenant Improvement Allowance shall be the maximum contribution by Landlord
for the Tenant Improvement Costs, and the disbursement of the Tenant Improvement
Allowance is subject to the terms contained hereinbelow.

B. Except for payment of the CM Fee, and subject to Section 5.A. above, Landlord
will make payments to Tenant from the Tenant Improvement Allowance to reimburse
Tenant for Tenant Improvement Costs paid or incurred by Tenant. Payment of the
CM Fee shall be made by means of a deduction or credit against the Tenant
Improvement Allowance. All other payments of the Tenant Improvement Allowance
shall be by progress payments not more frequently than once per month and only
after satisfaction of the following conditions precedent: (a) receipt by
Landlord of conditional mechanics’ lien releases for the work completed and to
be paid by said progress payment, conditioned only on the payment of the sums
set forth in the mechanics’ lien release, executed by the Contractor and all
subcontractors, labor suppliers and materialmen; (b) receipt by Landlord of
unconditional mechanics’ lien releases from the Contractor and all
subcontractors, labor suppliers and materialmen for all work other than that
being paid by the current progress payment previously completed by the
Contractor, subcontractors, labor suppliers and materialmen and for which Tenant
has received funds from the Tenant Improvement Allowance to pay for such work;
(c) receipt by Landlord of any and all documentation reasonably required by
Landlord detailing the work that has been completed and the materials and
supplies used as of the date of Tenant’s request for the progress payment,
including, without limitation, invoices, bills, or statements for the work
completed and the materials and supplies used; and (d) completion by Landlord or
Landlord’s agents of any inspections of the work completed and materials and
supplies used as deemed reasonably necessary by Landlord. Except for the CM Fee
payment (credit), Tenant Improvement Allowance progress payments shall be paid
to Tenant within fourteen (14) days from the satisfaction of the conditions set
forth in the immediately preceding sentence. The preceding notwithstanding, all
Tenant Improvement Costs paid or incurred by Tenant prior to Landlord’s approval
of the Construction Documents in connection with the design and planning of the
Tenant Improvements by Architect shall be paid from the Tenant Improvement
Allowance, without any retention, within fourteen (14) days following Landlord’s
receipt of invoices, bills or statements from Architect evidencing such costs.
Notwithstanding the foregoing to the contrary, Landlord shall be entitled to
withhold and retain five percent (5%) of the Tenant Improvement Allowance or of
any Tenant Improvement Allowance progress payment until the date that is thirty
(30) days after Substantial Completion.

C. Landlord shall not be obligated to pay any Tenant Improvement Allowance
progress payment or the Tenant Improvement Allowance retention if on the date
Tenant is entitled to receive the Tenant Improvement Allowance progress payment
or the Tenant Improvement Allowance retention Tenant is in default of the Lease.
Such payments shall resume upon Tenant curing any such default within the time
periods which may be provided for in the Lease.

D. Should the total cost of constructing the Tenant Improvements be less than
the Tenant Improvement Allowance, the Tenant Improvement Allowance shall be
automatically reduced to the amount equal to said actual cost.

E. The term “Excess Tenant Improvement Costs” as used herein shall mean and
refer to the aggregate of the amount by which the actual Tenant Improvement
Costs exceed the Tenant Improvement Allowance. Tenant shall promptly pay any and
all Excess Tenant Improvement Costs.

6. Termination. If the Lease is terminated prior to the date on which the Tenant
Improvements are completed, for any reason due to the default of Tenant
hereunder, in addition to any other remedies available to Landlord under the
Lease, Tenant shall pay to Landlord as Additional Rent under the Lease, within
five (5) days of receipt of a statement therefor, any and all costs incurred by
Landlord and not reimbursed or otherwise paid by Tenant through the date of
termination in connection with the Tenant Improvements to the extent planned,
installed and/or constructed as of such date of termination, including, but not
limited to, any costs related to the removal of all or any portion of the Tenant
Improvements and restoration costs related thereto. Subject to the provisions of
Section 10.2 of the Lease, upon the expiration or earlier termination of the
Lease, Tenant shall not be required to remove the Tenant Improvements it being
the intention of the parties that the Tenant Improvements are to be considered
incorporated into the Building.

7. Lease Provisions; Conflict. The terms and provisions of the Lease and
Amendment, insofar as they are applicable, in whole or in part, to this Exhibit
A, are hereby incorporated herein by reference. In the event of any conflict
between the terms of the Lease and Amendment and this Exhibit A, the terms of
this Exhibit A shall prevail. Any amounts payable by Tenant to Landlord
hereunder shall be deemed to be Additional Rent under the Lease and, upon any
default in the payment of same, Landlord shall have all rights and remedies
available to it as provided for in the Lease and Amendment.

 

Exhibit A, Page 4



--------------------------------------------------------------------------------

Exhibit A-1

Construction Insurance Requirements

Before commencing work, the contractor shall procure and maintain at its sole
cost and expense until completion and final acceptance of the work, at least the
following minimum levels of insurance.

A. Workers’ Compensation in statutory amounts and Employers Liability Insurance
in the minimum amounts of $100,000 each accident for bodily injury by accident
and $100,000 each employee for bodily injury by disease with a $500,000 policy
limit, covering each and every worker used in connection with the contract work.

B. Comprehensive General Liability Insurance on an occurrence basis including,
but not limited to, protection for Premises/Operations Liability, Broad Form
Contractual Liability, Owner’s and Contractor’s Protective, and
Products/Completed Operations Liability*, in the following minimum limits of
liability.

 

Bodily Injury, Property Damage, and Personal Injury Liability

   $2,000,000/each occurrence    $3,000,000/aggregate

* Products/Completed Operations Liability Insurance is to be provided for a
period of at least one (1) year after completion of work.

Coverage should include protection for Explosion, Collapse and Underground
Damage.

C. Comprehensive Automobile Liability Insurance with the following minimum
limits of liability.

 

Bodily Injury and Property

   $1,000,000/each occurrence

Damage Liability

   $2,000,000/aggregate

This insurance will apply to all owned, non-owned or hired automobiles to be
used by the Contractor in the completion of the work.

D. Umbrella Liability Insurance in a minimum amount of five million dollars
($5,000,000), providing excess coverage on a following-form basis over the
Employer’s Liability limit in Paragraph A and the liability coverages outlined
in Paragraphs B and C.

E. Equipment and Installation coverages in the broadest form available covering
Contractor’s tools and equipment and material not accepted by Tenant. Tenant
will provide Builders Risk Insurance on all accepted and installed materials.

All policies of insurance, duplicates thereof or certificates evidencing
coverage shall be delivered to Landlord prior to commencement of any work and
shall name Landlord, and its partners and lenders as additional insureds as
their interests may appear. All insurance policies shall (1) be issued by a
company or companies licensed to be business in the state of California,
(2) provide that no cancellation, non-renewal or material modification shall be
effective without thirty (30) days prior written notice provided to Landlord,
(3) provide no deductible greater than $15,000 per occurrence, (4) contain a
waiver to subrogation clause in favor of Landlord, and its partners and lenders,
and (5) comply with the requirements of Sections 12.2, 12.3 and 12.4 of the
Lease to the extent such requirements are applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit A-2

Tenant Improvements

Subject to the terms and conditions of the Amendment, Tenant Improvements may
include the following (to be described in detail in the Preliminary Plans and
Specifications):

 

1. Expansion of the existing shower facilities in the Premises to include
complete bathroom facilities.

 

2. Installation of new conduit in the cement flooring of the conference rooms
for the purpose of running voice, data, and power cabling.

 

Exhibit A-2



--------------------------------------------------------------------------------

Addendum 1

Option to Extend

This Option to Extend Addendum (the “Addendum”) is incorporated as part of that
certain First Amendment to Lease Agreement dated July 1, 2007(the “Amendment”),
by and between SUNNYVALE BUSINESS PARK I, LLC, a Delaware limited liability
company, and SUNNYVALE BUSINESS PARK SUB, LLC, a Delaware limited liability
company (collectively, “Landlord”), and SYNPLICITY, INC., a California
corporation (“Tenant”), for the leasing of those certain premises located at 600
West California Avenue, Sunnyvale, California, as more particularly described in
the Amendment (the “Premises”). The Amendment amends that certain Lease
Agreement dated as of July 9, 2002, by and between Landlord (as
successor-in-interest) and Tenant (the “Lease”). Any capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms as set forth in the Lease and the Amendment.

1. Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, Tenant shall have an option
(“Option”) to extend the Extended Term for five (5) years (the “Second Extended
Term”).

2. Tenant’s Option Notice. Tenant shall have the right to deliver written notice
to Landlord of its intent to exercise this Option (the “Option Notice”). If
Landlord does not receive the Option Notice from Tenant on a date which is
neither more than Two Hundred Seventy (270) days nor less than One Hundred
Eighty (180) days prior to the end of the Extended Term, all rights under this
Option shall automatically terminate and shall be of no further force or effect.
Upon the proper exercise of this Option, subject to the provisions, limitations
and conditions set forth in Paragraph 5 below, the Extended Term shall be
extended for the Second Extended Term.

3. Establishing the Initial Monthly Base Rent for the Second Extended Term. The
initial monthly Base Rent for the Second Extended Term shall be equal to
ninety-five percent (95%) of the then Fair Market Rental Rate, as hereinafter
defined. As used herein, the “Fair Market Rental Rate” payable by Tenant for the
Second Extended Term shall mean the Base Rent for the highest and best use for
comparable space at which non-equity tenants, as of the commencement of the
lease term for the Second Extended Term, will be leasing non-sublease,
non-equity, unencumbered space comparable in size, location and quality to the
Premises for a comparable term, which comparable space is located in the
Building and in other comparable buildings in the vicinity of the Building,
taking into consideration all out-of-pocket concessions generally being granted
at such time for such comparable space, including the condition and value of
existing tenant improvements in the Premises. The Fair Market Rental Rate shall
include the periodic rental increases that would be included for space leased
for the period of the Second Extended Term.

If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Second Extended Term within ten (10) days of receipt by Landlord of the
Option Notice for the Second Extended Term, Landlord and Tenant each, at its
cost and by giving notice to the other party, shall appoint a competent and
impartial commercial real estate broker (hereinafter “broker”) with at least ten
(10) years’ full-time commercial real estate brokerage experience in the
geographical area of the Premises to set the Fair Market Rental Rate for the
Second Extended Term. If either Landlord or Tenant does not appoint a broker
within ten (10) days after the other party has given notice of the name of its
broker, the single broker appointed shall be the sole broker and shall set the
Fair Market Rental Rate for the Second Extended Term. If two (2) brokers are
appointed by Landlord and Tenant as stated in this paragraph, they shall meet
promptly and attempt to set the Fair Market Rental Rate. In addition, if either
of the first two (2) brokers fails to submit their opinion of the Fair Market
Rental Rate within the time frames set forth below, then the single Fair Market
Rental Rate submitted shall automatically be the initial monthly Base Rent for
the Second Extended Term and shall be binding upon Landlord and Tenant. If the
two (2) brokers are unable to agree within ten (10) days after the second broker
has been appointed, they shall attempt to select a third broker, meeting the
qualifications stated in this paragraph within ten (10) days after the last day
the two (2) brokers are given to set the Fair Market Rental Rate. If the two
(2) brokers are unable to agree on the third broker, either Landlord or Tenant
by giving ten (10) days’ written notice to the other party, can apply to the
Presiding Judge of the Superior Court of the county in which the Premises is
located for the selection of a third broker who meets the qualifications stated
in this paragraph. Landlord and Tenant each shall bear one-half ( 1/2) of the
cost of appointing the third broker and of paying the third broker’s fee. The
third broker, however selected, shall be a person who has not previously acted
in any capacity for either Landlord or Tenant. Within fifteen (15) days after
the selection of the third broker, the third broker shall select one of the two
Fair Market Rental Rates submitted by the first two brokers as the Fair Market
Rental Rate for the Second Extended Term. The determination of the Fair Market
Rental Rate by the third broker shall be binding upon Landlord and Tenant.

In no event shall the monthly Base Rent for any period of the Second Extended
Term as determined pursuant to this Addendum, be less than the highest monthly
Base Rent charged during the Extended Term. Upon determination of the initial
monthly Base Rent for the Second Extended Term pursuant to the terms outlined
above, Landlord and Tenant shall immediately execute an amendment to the Lease.
Such lease amendment shall set forth among other things, the initial monthly
Base Rent for the Second Extended Term and the actual commencement date and
expiration date of the Second Extended Term. Tenant shall have no other right to
further extend the initial term of the Lease under this Addendum unless Landlord
and Tenant otherwise expressly agree in writing.

4. Condition of Premises and Brokerage Commissions for the Second Extended Term.
If Tenant timely and properly exercises this Option, in strict accordance with
the terms contained herein: (1) Tenant shall accept the Premises in its then
“As-Is” condition and, accordingly, Landlord shall not be required to perform
any additional improvements to the Premises; and (2) Tenant hereby agrees that
it will be solely responsible for any and all brokerage commissions and finder’s
fees payable to any broker now or hereafter procured or hired by Tenant or who
otherwise claims a commission based on any act or statement of Tenant (“Tenant’s
Broker”) in connection with the Option. Tenant hereby further agrees that
Landlord shall in no event or circumstance be responsible for the payment of any
such commissions and fees to Tenant’s Broker, and Tenant shall indemnify, defend
and hold Landlord free and harmless against any liability, claim, judgment, or
damages with respect thereto, including attorneys’ fees and costs.

5. Limitations On, and Conditions To, Extension Option. This Option is personal
to Tenant and may not be assigned, voluntarily or involuntarily, separate from
or as part of the Lease. At Landlord’s option, all rights

 

Addendum 1, Page 1



--------------------------------------------------------------------------------

of Tenant under this Option shall terminate and be of no force or effect if any
of the following individual events occur or any combination thereof occur:
(1) Tenant has been in default at any time during the initial term of the Lease
beyond all applicable notice and cure periods, or is in default of any provision
of the Lease on the date Landlord receives the Option Notice; and/or (2) Tenant
has assigned its rights and obligations under all or part of the Lease or Tenant
has subleased all or part of the Premises; and/or (3) the net profits and
financial condition of Tenant are not reasonably adequate and sufficient in
relation to the then remaining obligations of Tenant under this Lease as
reasonably determined by Landlord; and/or (4) Tenant has failed to exercise
properly this Option in a timely manner in strict accordance with the provisions
of this Addendum; and/or (5) Tenant no longer has possession of all or any part
of the Premises under the Lease, or if the Lease has been terminated earlier,
pursuant to the terms and provisions of the Lease.

6. Time is of the Essence. Time is of the essence with respect to each and every
time period set forth in this Addendum.

 

Addendum 1, Page 2



--------------------------------------------------------------------------------

Addendum 2

Right of First Offer

This Addendum 2 (the “ROFO Addendum”) is incorporated as a part of that certain
First Amendment to Lease Agreement dated July 1, 2007 (the “Amendment”), by and
between SUNNYVALE BUSINESS PARK I, LLC, a Delaware limited liability company,
and SUNNYVALE BUSINESS PARK SUB, LLC, a Delaware limited liability company
(collectively, “Landlord”), and SYNPLICITY, INC., a California corporation
(“Tenant”), for the leasing of those certain premises located at 600 West
California Avenue, Sunnyvale, California, as more particularly described in the
Amendment (the “Premises”). The Amendment amends that certain Lease Agreement
dated as of July 9, 2002, by and between Landlord (as successor-in-interest) and
Tenant (the “Lease”). Any capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms as set forth in the
Lease and the Amendment.

1. Right of First Offer. During the Extended Term, Tenant shall have a recurring
right of first offer (“First Offer Right”) to lease the remainder of the space
within the Building not currently leased by Tenant (the “First Offer Space”)
which may become available for lease as provided hereinbelow as determined by
Landlord. For purposes hereof, the First Offer Space shall become available for
lease to Tenant immediately prior to the time Landlord intends to submit to a
third party a bona fide proposal or letter of intent to lease all or any portion
of the First Offer Space. Notwithstanding anything herein to the contrary,
Tenant’s First Offer Right set forth herein shall be subject and subordinate to
all expansion, first offer and similar rights currently set forth in any lease
which has been executed as of the date of execution of this Amendment, as such
leases may be modified, amended or extended (collectively, the “Superior
Rights”).

2. Terms and Conditions. Landlord shall give Tenant written notice (the “First
Offer Notice”) that the First Offer Space will or has become available for lease
by Tenant as provided above (as such availability is determined by Landlord)
pursuant to the terms of Tenant’s First Offer Right, as set forth in this ROFO
Addendum, provided that no holder of Superior Rights desires to lease all or any
portion of the First Offer Space. Any such Landlord’s First Offer Notice
delivered by Landlord in accordance with the provisions of Section 1 above shall
set forth the terms upon which Landlord would lease the First Offer Space to
Tenant, including, without limitation (i) the anticipated date upon which the
First Offer Space will be available for lease by Tenant and the commencement
date therefor, (ii) the Base Rent payable for the First Offer Space, which shall
be equal to the then Fair Market Rental Rate for the First Offer Space (as
defined in this Section 2 below and as determined by Landlord), and (iii) the
term of the lease for the First Offer Space which shall in all events be
coterminous with the Term of the Lease for the original Premises. As of the
commencement of the First Offer Space term, Landlord shall deliver to Tenant
possession of the First Offer Space in its then existing condition and state of
repair, “AS IS”, without any obligation of Landlord to remodel, improve or alter
the First Offer Space, to perform any other construction or work of improvement
upon the First Offer Space, or to provide Tenant with any construction or
refurbishment allowance. Tenant acknowledges that no representations or
warranties of any kind, express or implied, respecting the condition of the
First Offer Space, Building, or Park have been made by Landlord or any agent of
Landlord to Tenant, except as expressly set forth herein. Tenant further
acknowledges that neither Landlord nor any of Landlord’s agents, representatives
or employees have made any representations as to the suitability or fitness of
the First Offer Space for the conduct of Tenant’s business, or for any other
purpose. Any exception to the foregoing provisions must be made by express
written agreement signed by both parties. As used herein, the “Fair Market
Rental Rate” payable by Tenant for the First Offer Space shall mean the Base
Rent for the highest and best use for comparable space at which non-equity
tenants, as of the commencement of the lease term for the First Offer Space,
will be leasing non-sublease, non-equity, unencumbered space comparable in size,
location and quality to the First Offer Space for a comparable term, which
comparable space is located in the Building and in other comparable first-class
buildings in the vicinity of the Building, taking into consideration all
out-of-pocket concessions generally being granted at such time for such
comparable space for the lease term for the First Offer Space, including the
condition and value of existing tenant improvements in the First Offer Space.
The Fair Market Rental Rate shall include the periodic rental increases that
would be included for space leased for the period the First Offer Space will be
covered by the Lease and the Amendment.

3. Procedure for Acceptance. On or before the date which is fourteen (14) days
after Tenant’s receipt of Landlord’s First Offer Notice (the “Election Date”),
Tenant shall deliver written notice to Landlord (“Tenant’s Election Notice”)
pursuant to which Tenant shall have the right to elect either to: (i) lease the
entire First Offer Space described in the First Offer Notice upon the terms set
forth in the First Offer Notice; or (ii) refuse to lease such First Offer Space
identified in the First Offer Notice. If Tenant does not respond in writing to
Landlord’s First Offer Notice by the Election Date, Tenant shall be deemed to
have elected not to lease the First Offer Space. If Tenant elects or is deemed
to have elected not to lease the First Offer Space, then Landlord shall
thereafter have the right to lease all or any portion of such First Offer Space
to anyone to whom Landlord desires on any terms Landlord desires. Tenant’s First
Offer Right as set forth in this ROFO Addendum shall be continuous throughout
the Term, and, if not exercised with respect to any particular First Offer
Notice, shall be applicable to each subsequent occasion that the First Offer
Space becomes available for lease (as determined by Landlord).

4. Determination of First Offer Space Fair Market Rent. If Landlord and Tenant
are unable to agree on the Fair Market Rental Rate for the First Offer Space
within ten (10) days of receipt by Landlord of Tenant’s Election Notice for the
First Offer Space, Landlord and Tenant each, at its cost and by giving notice to
the other party, shall appoint a competent and impartial commercial real estate
broker (hereinafter “broker”) with at least ten (10) years’ full-time commercial
real estate brokerage experience in the geographical area of the Premises to set
the Fair Market Rental Rate for the First Offer Space. If either Landlord or
Tenant does not appoint a broker within ten (10) days after the other party has
given notice of the name of its broker, the single broker appointed shall be the
sole broker and shall set the Fair Market Rental Rate for the First Offer Space.
If two (2) brokers are appointed by Landlord and Tenant as stated in this
paragraph, they shall meet promptly and attempt to set the Fair Market Rental
Rate. In addition, if either of the first two (2) brokers fails to submit their
opinion of the Fair Market Rental Rate within the time frames set forth below,
then the single Fair Market Rental Rate submitted shall

 

Addendum 2, Page 1



--------------------------------------------------------------------------------

automatically be the initial monthly Base Rent for the First Offer Space and
shall be binding upon Landlord and Tenant. If the two (2) brokers are unable to
agree within ten (10) days after the second broker has been appointed, they
shall attempt to select a third broker, meeting the qualifications stated in
this paragraph within ten (10) days after the last day the two (2) brokers are
given to set the Fair Market Rental Rate. If the two (2) brokers are unable to
agree on the third broker, either Landlord or Tenant by giving ten (10) days’
written notice to the other party, can apply to the Presiding Judge of the
Superior Court of the county in which the Premises is located for the selection
of a third broker who meets the qualifications stated in this paragraph.
Landlord and Tenant each shall bear one-half ( 1/2) of the cost of appointing
the third broker and of paying the third broker’s fee. The third broker, however
selected, shall be a person who has not previously acted in any capacity for
either Landlord or Tenant. Within fifteen (15) days after the selection of the
third broker, the third broker shall select one of the two Fair Market Rental
Rates submitted by the first two brokers as the Fair Market Rental Rate for the
First Offer Space. The determination of the Fair Market Rental Rate by the third
broker shall be binding upon Landlord and Tenant.

5. Lease of First Offer Space. If Tenant timely exercises this First Offer Right
as set forth herein, Tenant shall provide Landlord a non-refundable deposit,
equivalent to the last month’s Base Rent for the First Offer Space and the
parties shall have ten (10) business days after Landlord receives Tenant’s
Election Notice and deposit from Tenant in which to execute an amendment to the
Lease adding such First Offer Space to the Premises on all of the terms and
conditions as applicable to the initial Premises, as modified to reflect the
terms and conditions as set forth in Landlord’s First Offer Notice. Upon full
execution of an amendment for the First Offer Space, the non-refundable deposit
shall be credited toward Base Rent or the security deposit for the First Offer
Space, as agreed between the parties. Notwithstanding anything to the contrary
contained herein, Tenant must elect to exercise its First Offer Right provided
herein, if at all, with respect to all of the space offered by Landlord to
Tenant in Landlord’s First Offer Notice at any particular time, and Tenant may
not elect to lease only a portion thereof.

6. Limitations on, and Conditions to, First Offer Right. Notwithstanding
anything in the foregoing to the contrary, at Landlord’s option, and in addition
to all of Landlord’s remedies under this Lease, at law or in equity, the First
Offer Right hereinabove granted to Tenant shall not be deemed to be properly
exercised if any of the following individual events occur or any combination
thereof occur:(i) at any time Tenant has been in default of the performance of
any of the covenants, conditions or agreements to be performed under the Lease
or the Amendment beyond all applicable notice and cure periods; and/or (ii) on
the scheduled commencement date for Tenant’s lease of the First Offer Space,
Tenant is in default under the Lease or the Amendment; and/or (iii) Tenant has
assigned its rights and obligations under all or part of the Lease or Tenant has
subleased all or part of the Premises; and/or (iv) Tenant’s financial condition
is unacceptable to Landlord at the time Tenant’s Election Notice is delivered to
Landlord; and/or (v) Tenant has failed to exercise properly this First Offer
Right in a timely manner in strict accordance with the provisions of this ROFO
Addendum; and/or (vi) Tenant no longer has possession of all or any part of the
Premises under the Lease, or if the Lease has been terminated earlier, pursuant
to the terms and provisions of the Lease. Tenant’s First Offer Right to lease
the First Offer Space is personal to the original Tenant executing this
Amendment, and may not be assigned or exercised, voluntarily or involuntarily,
by or to, any person or entity other than the original Tenant, and shall only be
available to and exercisable by the Tenant when the original Tenant is in actual
and physical possession of the entire Premises.

7. Brokers. Tenant hereby agrees that it will solely be responsible for any and
all brokerage commissions and finder’s fees payable to any broker in connection
with any of the First Offer Space described herein and Tenant shall indemnify,
defend and hold Landlord free and harmless against any liability, claim,
judgment, or damages with respect thereto, including attorneys’ fees and costs.

 

Addendum 2, Page 2